Title: To Benjamin Franklin from Robert Birrell, 29 January 1780
From: Birrell, Robert
To: Franklin, Benjamin


Honour’d Sir
Pembroke in Sth. Wales Janr 29th. 1780
I am Very Sorrow that I should be the means of putting You to the least trouble or inconveniency, but as My Situation is such as I shall endeavour to inform you, I thinck it is my duty to acquaint you of it.
Sir, here is a Number of American Subgects that has been Prizoners of War from four to Twenty four Months, & by all appearence there is no more View of an Exchange at present for them than there was the first Day they were Captur’d; but however they have been Deluded up in hopes of a General Exchange to tacke place for French & Americans until March next, but I put but Very little Confidence in it, & I shall give you if possible a Very Just reason for it.
Yesterday there arrivd from Bristol, a Carteel to exhange the French, but No Americans, Now Sir I thinck it is Very Severe upon us Americans to be detaind here for want of an exchange settled for us in England as well as Newyorck or Halifax, but altho at a greater Distance from our Native Homes than either of the two foremention’d places; we trust in you as our Worthy friend (as I make Not the least doubt but what you have it in your power) to relieve us from this Confind & Disagreable Situation, More Especially as we have got none to apply to in this Quarter of the Globe but your Self, I Conclude Sir, Waiting impatiently for your Answer if you Choose to Submit to favour me with one, & if agreable I sincerly wish youle inform me what is the reason of us Americans being detained, Especially when there is a Vessel here sufficient to Carry us all or as well as the French alone, & in So doing You will ever oblige Your Affect: Friend & Humble Servt.
Robt. Birrella Prizoner of War in behalf of the whole.
P.S. If You Shou’d incline to write me I am a Prizoner of War in Pembroke Sth. Wales

 Addressed: The Honourable Doctor Franklin, / Dean, or Adams American / Agents residing in France / Favourd by Mr. Mustro a French Prizoner Exchangd
Notation: Prisoners Request Pembroke in St. Wales Jany 29. 80
